                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

CHRISTINA KELLER,

                      Plaintiff,

v.                                                          Case No.: 2:18-cv-341
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Jolson
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.


                                            ORDER

       This matter is before the Court on the Joint Stipulation for an Award of Attorney Fees

Under the Equal Access to Justice Act (Doc. 19). Due notice having been given, the parties are

in agreement, and the Court being fully advised,

       IT IS THEREFORE ORDERED THAT:

       1.     The Parties’ Joint Stipulation for an Award of Attorney’s Fees under the Equal
              Access to Justice Act is accepted and the Commissioner shall pay Plaintiff’s
              attorney fees in the amount of $1,937.50;

       2.     Counsel for the parties shall verify whether or not Plaintiff owes a preexisting
              debt to the United States subject to offset, consistent with Astrue v. Ratliff, 130
              S.Ct. 2521, 560 U.S. 586 (2010). If no such pre-existing debt exists, Defendant
              shall pay the EAJA award directly to Plaintiff’s counsel pursuant to the EAJA
              assignment signed by Plaintiff and counsel; and

       3.     The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.

                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT
